— Appeal by defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered March 30, 1979, convicting him of manslaughter in the first degree, after a nonjury trial, and imposing sentence. Judgment affirmed. There is nothing inherently inconsistent in the defendant’s acquittal on the charge of criminal possession of a weapon in the fourth degree and his conviction of manslaughter in the first degree. An examination of the elements of the offenses in question, leads us to the conclusion that acquittal on the weapons charge does not necessarily mean that an element of the crime of manslaughter in the first degree has been negated. Therefore, the verdict is not repugnant. (See People v Tucker, 55 NY2d 1.) Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.